DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on April 29, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed November 29, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 to recite, “evaluated at the top plane, and the groove having a maximum radial extension…greater than the maximum radial extension of the groove” which does not appear to be properly supported by the present specification or drawings.
Claims 2-11 and 20-23 are rejected as depending from rejected claim 1

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant has amended the claim to recite, “evaluated at the top plane, and the groove having a maximum radial extension…greater than the maximum radial extension of the groove” and it is unclear what is meant by this and the present specification nor applicant’s presently filed remarks provide sufficient information. If the present amendment is only stated to clarify the radial extension of the ridge, it is unnecessary.  
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. WO 2010/137954 in view of Kilber et al. US 2010/0288131 and Doglioni Majer US 2015/0201792 and Zweed US 2014/0170281.
Regarding claims 1, 2, 11, Kamerbeek discloses a cup for a coffee capsule, comprising a containment body extending between a bottom and an upper edge and further comprising, at the upper edge, an annular flange which extends around an axis and which has a rear face directed towards the containment body and a front face adapted to receive a cup sealing lid to form the capsule (page 2, lines 10-30), and wherein the annular flange has, on its rear face, an annular ridge and an annular groove which extend around the axis (Figure 3) and wherein the annular ridge and the annular groove are configured to interact with an end edge of a pressure hood element of a coffee machine to provide a seal between the pressure hood element and the capsule (page 10, line 25-page 11, line 8), wherein the material of the outer layer is deformable, so that it undergoes at least partly plastic deformation upon interacting with the pressure hood element (page 13, lines 5-10). 
Kamerbeek does not expressly disclose wherein the containment body and the annular flange are defined by a multilayer structure as claimed; however, Kamerbeek teaches the cup and ridges are made of the same plastic (polypropylene) material (page 15, line 5), thus the inner layer is made of a plastic material, defining the front face of the annular flange and inside surface of the containment body, and an outer layer defining the outside surface of the containment body and being made of a plastic material. Kamerbeek also states the outer material comprises ridges having a width which is less than the thickness of the flange-like rim, allowing for the ridges to be easily deformable (“ridges have slender form, allowing easy deformation”) and states, “a resistance against compression of the ridges may be less than a resistance against compression of the rim. In these examples the rim 20 will be rigid relative to the ridges” (page 13, lines 5-20). Therefore, since the outer ridges are considered the “outer layer” and are taught to be slender in form, easily deformable when in contact with the brewer, and “less rigid”, the outer layer of Kamerbeek has a hardness lower than the hardness of the inner layer, since it is only the outer layer taught to be easily deformable and “less rigid”.  The outer layer defines both the rear face of the annular flange and the outer surface of the containment body (Figures).
Kamerbeek does not expressly disclose an intermediate layer between the inner layer and the outer layer as claimed. 
Kilber discloses a coffee capsule comprising a unitary molded multilayer plastic sheet with intermediate gas barrier layers [0054] and teaches, [0041] “the individual layer thicknesses will vary in practice in accordance with the functionality desired for the various layers and depending upon the equipment chosen to make the sheet.” 
As such, one of ordinary skill in the art would have been motivated to modify the invention of Kamerbeek by the use of a multilayer structure film comprising intermediate gas barrier layers and construct the capsule with layer thicknesses in accordance with the functionality desired for the various layers and depending upon the equipment chosen to make the sheet. 
With respect to, “wherein the rear-face of the annular flange lays on a reference plane…”, modified Kamerbeek does not expressly disclose the claimed limitations, however, said limits are directed to the configuration of the grooves, recess, protrusion along the surface of the flange, width, and would have been an obvious matter of choice to one of ordinary skill (MPEP 2144.04 (IV)(B)).  Kamerbeek clearly disclosed ridges and groove (Kamerbeek’s “plurality of teeth”) and wherein the ridge forms a protrusion protruding from the reference plane (see Figures 3, 4, 6). Kamerbeek also teaches the ridges “has a substantially triangular shape” (page 12, line 15), and while it is acknowledged that Kamerbeek does not expressly recite the top wall forms a plateau, the “substantially triangular shape” is not necessarily a sharp point and would broadly encompass a small flat top and moreover, Kamerbeek teaches, “It will be appreciated that the ridges also may have other shapes” (page 18, lines 15-18). 
As taught by Doglioni Majer and Zweed, protrusion which extend from the flange may be triangular, ridge-like or flat (Doglioni Majer [Figure, 0018, 0061]; Zweed, [Figures, 008, 0042] and provide the necessary tight seal between the capsule and machine. Thus, as stated above, the configuration of the grooves, recess, protrusion along the surface of the flange and radial width would have been an obvious matter of choice to one of ordinary skill and one would have been motivated to substitute one known configuration for another to obtain the predictable result of forming a tight seal between the capsule and machine.  
With respect to applicant’s present claim amendments, it is noted that Doglioni Majer (Figs 3a and 3b) and Zweed (Fig 4) show protrusions having a top wall forming a plateau in a top plane and “the radial extension of the top wall of the ridge is greater than the maximum radial extension of the groove” is merely related to a change in size/proportion and would no establish patentability over the prior art since applicant has not provided any evidence to criticality (see MPEP 2144.04). 
Regarding claim 3, claim 1 is applied as stated above. Kamerbeek discloses wherein the annular ridge is adjacent to the groove on the outer side of groove and extends away from the rear face of the annular flange (Figures 1-3). 
Regarding claim 4, claim 1 is applied as stated above. Kamerbeek discloses a cup having an annular flange, groove, and ridge (Figures and page 10) and the profile of Kamerbeek has a rectilinear stretch “substantially parallel” to the X axis (Figures 1-3). Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed components, in configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 5, claim 1 is applied as stated above. Kamerbeek does not expressly describe the cup as claimed; however, absent a showing of criticality for the presently claimed radial extension and depth, it would have been within the ambit of one of ordinary skill in the art to construct the cup in dimension which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 6, claim 1 is applied as stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed radial extension of the annular zone, a radial extension of the groove and a radial extension of the annular ridge, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 7, claim 1 is applied as stated above. The cup of Kamerbeek comprises an annular ridge which would naturally have an outside wall which is distal from the body of the cup; however, Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed incline and angle, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 8, claim 1 is applied as stated above. It would have been within the ambit of one of ordinary skill in the art to construct the cup, having the claimed annular joining zone and groove, in a configuration which would allow the cup to fit within a coffee maker and also withstand pressure created during brewing. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 9, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup in a configuration which allows for the cups to be stacked, so to minimize packaging and shipping requirements.
Regarding claim 10, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having any bottom shape desired and able to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 20, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having a border, as claimed to allow the cup to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claim 21, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup having any radial width of the border which is able to fit within the coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Regarding claims 22 and 23, claim 1 is applied stated above. Kamerbeek does not expressly describe the cup as claimed; however, it would have been within the ambit of one of ordinary skill in the art to construct the cup in a configuration which allows for the cup to be used in the proper coffee machine. Although the cup of Kamerbeek differs from the presently claimed cup, applicant is reminded that matters relating to design would have been obvious to one of ordinary skill in the art and would not render the present invention patentably distinct from the prior art (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicant argues that the present claim amendments “emphasize features which are distinctive over Kamerbeek and that are not obvious choices of the person of ordinary skill in the art” (page 6); however, applicant has not set forth any reasoning as to why one skilled in the art would find a change is size/proportion of the coffee cup to be non-obvious. Not only is the present claim amendment indefinite (see 112 rejection above), but there does not appear to be any criticality associated with the size/proportion of the claimed coffee cup to establish patentability over the prior art (see MPEP 2144.04). Thus, applicant’s remarks are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792